1    JACQUELINE A. FORSLUND
     Forslund Law, LLC
2    CSBN 154575
3
     P.O. Box 4476
     Sunriver, OR 97707
4    Telephone:    541-419-0074
     Fax:          541-593-4452
5    Email:        jaf@forslundlaw.com
6
     Attorney for Plaintiff
7

8                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
9

10   SHARON ANN WRIGHT,                  )                 Case No. 1:19-CV-00721-BAM
                                         )
11         Plaintiff                     )                 STIPULATION AND
                                         )                 ORDER FOR EXTENSION OF TIME
12
     v.                                  )                 TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 30 Days to March 23, 2020, for Plaintiff to file her Opening Brief, in accordance with the

20   Court’s Scheduling Order. This is Plaintiff's second request for an extension. It is requested due to
21
     the fact that Plaintiff’s counsel has numerous briefs due over the next several weeks and will not have
22
     time to adequately address the issues in this case.
23

24

25

26

27

28

     Wright v. Saul                      Stipulation and Order       E.D. Cal. 1:19-cv-00721-BAM
1            The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
2

3

4

5

6
                                                   Respectfully submitted,

7

8    Date: February 18, 2020                       JACQUELINE A. FORSLUND
                                                   Attorney at Law
9

10
                                                   /s/Jacqueline A. Forslund
11                                                 JACQUELINE A. FORSLUND
12
                                                   Attorney for Plaintiff
13

14
     Date: February 18, 2020                       MCGREGOR W. SCOTT
15
                                                   United States Attorney
16                                                 DEBORAH STACHEL
                                                   Regional Chief Counsel, Region IX
17                                                 Social Security Administration
18
                                                   /s/Chantal Jenkins
19                                                 CHANTAL JENKINS
                                                   Special Assistant United States Attorney
20                                                 *By email authorization
21
                                                   Attorney for Defendant
22

23                                                   ORDER
24
             Pursuant to the parties’ stipulation, and cause appearing, Plaintiff’s request for a second
25
     extension of time to file her Opening Brief is GRANTED. Plaintiff shall file her Opening Brief on or
26
     before March 23, 2020. All other deadlines in the Court’s Scheduling Order are modified
27

28

     Wright v. Saul                      Stipulation and Order         E.D. Cal. 1:19-cv-00721-BAM
1    accordingly. The parties are advised that further extensions of time must be supported by a
2    demonstrated showing of good cause.
3
     IT IS SO ORDERED.
4

5
         Dated:       February 20, 2020                        /s/ Barbara   A. McAuliffe          _
                                                      UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Wright v. Saul                    Stipulation and Order         E.D. Cal. 1:19-cv-00721-BAM
